364 S.W.3d 270 (2012)
STATE of Missouri, Respondent,
v.
Wayne JONES, Appellant.
No. ED 97195.
Missouri Court of Appeals, Eastern District, Division Four.
April 17, 2012.
Roxanna A. Mason, Asst. Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Dora A. Fichter, Asst. Atty. Gen., Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, C.J., PATRICIA L. COHEN, J. and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
Wayne Jones appeals the judgment entered upon a jury's verdict convicting him of second-degree burglary and stealing under $500.00. We find that there was sufficient evidence to support Jones' convictions, and the trial court did not plainly err in excluding evidence at trial. We affirm.
An extended opinion would have no precedential value. We have, however. *271 provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).